Ames, J.
The possession of intoxicating liquors, even of various kinds and in large quantities, is not of itself, and if that were the only fact proved, sufficient to justify a verdict of guilty, in a complaint like that now under consideration. But the evidence reported in this bill of exceptions goes beyond this limit. It was not only proved that barrels of ale had been upon the premises, and that one was on tap there, when the officers entered; but a part of the furniture of the establishment, — the tumblers, the strainer, and especially the apparatus of the beer-pump,— was appropriate to a shop or place of public resort where intoxicating liquors are kept for sale, and furnished an indication of an intent to sell, rather than to apply to the mere domestic use of a single family All this the jury had a right to consider. It is impossible for us to say that it had no weight or significance, or that there was no evidence to justify their verdict.
Exceptions overruled.